EJECTMENT for a tract of land called Wilson, lying in Charles County. The defendant took defence for a tract of land called Robins and Henly, and for a tract, called Crowley. The cause was tried at the Assises, where the verdict was for the defendant.
At the trial of the cause, the plaintiff offered to read in evidence the copy of a record of a commission, dated the 19th May, 1753, directed to four commissioners, M'ith a power to three or two to act, obtained by William Courts out of Charles County Court, to prove and perpetuate *240tbe bounds of three tracts of land, called Robert and Henly, Burrovj Hall, and Cowley, together with the return of the commissioners with certain depositions; by certificates indorsed, it appeared that three of the commissioners had qualified ; and proceed to state that the depositions were taken; and it is certified by two of the commissioners, “ that public notice was given of the time and place of the “ examination thereof, according to the directions of the “ act of Assembly of this Province, in such cases provided, “ and that the foregoing depositions were taken in the pre- “ sence of all parties concerned then attending.” Signed and sealed by two of the commissioners, dated 28th April, 1753. The plaintiff then offered in evidence, to read the deposition of Francis Glass, contained in the same record; to which the defendant objected; but the Court was of opinion that the same should be read in evidence.